Citation Nr: 0736696	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for recurrent brain stem 
hemorrhages resulting from an arteriovenous malformation.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The appellant had inactive duty training from September 1961 
to April 1965 as a member of the Senior Reserve Officer's 
Training Corps (ROTC).  His enrollment in the ROTC included a 
period of active duty for training in June and July 1964.  He 
was also a member of the Army Reserves from November 1964 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and May 2003 rating 
decisions of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claims seeking entitlement to a total disability 
rating based on individual unemployability (TDIU) and 
entitlement to service connection for brain stem hemorrhages 
resulting from an arteriovenous malformation, respectively.

The Board denied the veteran's claims in an April 2006 
decision.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In May 2007, while this case was pending before the Court, 
the Office of General Counsel for VA, on behalf of the 
Secretary and the appellant filed a Joint Motion for Remand 
and to Stay Proceedings.  The motion was to vacate the April 
2006 decision by the Board, that denied service connection 
for the brain stem hemorrhages and to remand this matter for 
readjudication.  The parties agreed to dismissal of the TDIU 
claim.  The Joint Motion was granted by a June 2007 Court 
Order which remanded the service connection claim and 
dismissed the TDIU claim.  The issue of and entitlement to 
service connection for brain stem hemorrhages is returned to 
the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.




REMAND

In the May 2007 joint motion for remand which was granted by 
the Court, it was pointed out that evidentiary deficiencies 
were present in the April 2006 Board decision.  Specifically, 
it was found that the Board had failed to provide adequate 
reasons and bases for its denial of entitlement to service 
connection for recurrent brain stem hemorrhages resulting 
from an arteriovenous malformation.  
As pointed out by the Joint Motion, in cases where the 
veteran's service medical records are unavailable through no 
fault of his own, there is a "heightened duty" to assist him 
in the development of the case.  See; Washington v. 
Nicholson, 19 Vet. App. 362, 370-371 (2005).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991), 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Here it was 
admitted that the veteran's records were unavailable but the 
Board had failed to address whether the VA complied with its 
duty to assist in attempting to retrieve his unavailable 
service records pursuant to 38 C.F.R. § 3.159 or whether he 
was properly notified of the inability to retrieve these 
records.  The Board was also noted to have failed to consider 
the heightened duties in light of the unavailable service 
records.  

The Board notes that there is evidence of record currently 
linking the veteran's recurrent brain stem hemorrhages to a 
training accident during ROTC that was said to have taken 
place in April 1965 when he allegedly fell about 35 feet from 
a cable into water and began having multiple neurological 
problems including double vision, headaches and left arm and 
leg weakness following this accident.  The opinion from a May 
2005 VA neurological examination stated that the veteran's 
recurrent brain stem hemorrhages arising from a preexisting 
arteriovenous formation was at least as not aggravated by 
this alleged accident.  An October 2007 opinion from a VA 
independent medical evaluation likewise stated that the 
recurrent brain stem hemorrhages resulting from an 
arteriovenous malformation were more likely than not incurred 
or aggravated by this alleged 35 foot fall.  Thus it does not 
appear that further examination would be necessary if the 
fall resulting in injury were to be verified to have taken 
place during active duty or inactive duty for training.  See 
38 C.F.R. § 3.6 (2007).  Currently such a fall has not been 
verified by service records.  

A review of the actions taken by the AOJ prior to the Board's 
April 2007 decision fails to demonstrate that the veteran was 
put on notice as to the heightened duty to assist in light of 
the missing records.  Because of this, the AOJ should advise 
him that he may submit alternative evidentiary materials.  
This evidence may be statements from service medical 
personnel, "buddy" statements, employment physical 
examinations, insurance examinations, pharmacy prescription 
records, letters written during service, etc.  The veteran 
should be informed of these alternative documents and be 
given an opportunity to more fully develop his case.  He 
should also be asked to complete and return NA Forms 13055 
("Request for Information Needed to Reconstruct Medical 
Data") and 13075 ("Questionnaire about Military Service").  
Thereafter an attempt should be made to obtain alternate 
evidence of this fall during ROTC training that was said to 
have aggravated his recurrent brain stem hemorrhages.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet App. 473, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
advised of the evidence necessary to establish an initial 
disability rating or effective date, if service connection 
were awarded for the claimed disability on appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AOJ for the following development:

1.  The AOJ must review the entire file 
and ensure for the issue appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2007) is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet App. 
473, and (2) requests or tells the veteran 
to provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.	The AOJ should notify the veteran that 
he can submit alternate evidence, 
including, but not limited to, statements 
from service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during service, 
pharmacy prescription records, and 
insurance examination reports.  The AOJ 
should ask the veteran to complete and 
return NA Forms 13055 ("Request for 
Information Needed to Reconstruct Medical 
Data") and 13075 ("Questionnaire about 
Military Service").  

3.  Thereafter, the AOJ should the contact 
the National Personnel Records Center 
(NPRC), and any other appropriate state 
and federal agency, and request that a 
search of alternate sources be made for 
records concerning the veteran's treatment 
during active ROTC training in April 1965 
for head injuries sustained in a fall, if 
any.  The AOJ should also request all 
secondary sources of service medical 
records, including inpatient records, sick 
and morning reports.  Any information 
obtained by the veteran's responses to the 
AOJ's actions set forth above in #2 should 
be utilized in this search for evidence.  
The AOJ should associate all requests and 
records received with the claims file.  If 
records are unavailable, a negative reply 
is requested.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence, 
including the reserve medical records.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



